United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.M., Appellant
and
DEPARTMENT OF THE ARMY, PICATINNY
ARSENAL, Picatinny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1928
Issued: December 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2007 appellant filed a timely appeal from the April 19 and July 2, 2007
decisions of the Office of Workers’ Compensation Programs’ denying his claim for an injury on
March 16, 2006. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained a left knee injury on March 16, 2006 while in the
performance of duty.
FACTUAL HISTORY
On March 22, 2006 appellant, then a 59-year-old supervisory general engineer, filed a
claim for a traumatic injury alleging that on March 16, 2006 he twisted and strained his left knee
when he slipped walking down stairs while looking at a document.
In an unsigned report dated November 15, 2006, a medical provider with the initials
“DG” indicated that he examined appellant for ongoing left knee pain. He noted that appellant

had no tenderness or significant patellofemoral pain. The medical provider indicated that he
discussed with appellant the difference between arthritis and a meniscal tear. Appellant had both
conditions in the same side of his left knee. The medical provider stated that the history of the
left knee condition and the way in which it was healing was more characteristic of mild arthritis.
On March 14, 2007 the Office requested that appellant submit additional evidence within
30 days, including a more detailed description of the March 16, 2006 incident and medical report
from a physician containing a diagnosis of his left knee condition and a rationalized explanation
as to how the condition was causally related to the alleged March 16, 2006 work incident.
Appellant did not respond.
By decision dated April 19, 2007, the Office denied appellant’s claim on the grounds that
the medical evidence did not establish that the March 16, 2006 incident occurred as alleged or
that he sustained a work-related left knee injury on March 16, 2006.
In a letter received by the Office on April 23, 2007, appellant indicated that on March 16,
2006 he was returning to his office after a staff meeting. As he descended the stairs, he was
reading his meeting notes when his foot slipped and he fell to the landing. Appellant indicated
that he consulted Dr. David Gold in late March 2006 who took x-rays and diagnosed a sprained
left knee. He indicated that he had submitted the March 2006 report from Dr. Gold to the
Office.1 On April 27, 2007 appellant requested reconsideration. In a May 15, 2007
memorandum, an employing establishment representative stated that appellant often used the
stairs rather than the elevator while going to different floors of the building.
By decision dated July 2, 2007, the Office denied modification of the April 19, 2007
decision. The Office accepted that the March 16, 2006 work incident occurred. However, the
medical evidence was not sufficient to establish that appellant sustained a left knee injury as a
result of the incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden to establish the essential elements of his claim including the fact that the individual is an
employee of the United States within the meaning of the Act, that the claim was timely filed, that
an injury was sustained in the performance of duty as alleged and that any disability or medical
condition for which compensation is claimed is causally related to the employment injury.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the “fact of injury” has been
established. There are two components involved in establishing the fact of injury. First, the
employee must submit sufficient evidence to establish that he actually experienced the
1

There is no March 2006 report of record from Dr. Gold.

2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

2

employment incident at the time, place and in the manner alleged.4 Second, the employee must
submit medical evidence to establish that the employment incident caused a personal injury.5 An
employee may establish that the employment incident occurred as alleged but fail to show that
his disability or condition relates to the employment incident.
To establish a causal relationship between a claimant’s condition and any attendant
disability claimed and the employment event or incident, he must submit rationalized medical
opinion evidence based on a complete factual and medical background supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6
ANALYSIS
The Board finds that the evidence is insufficient to establish that appellant sustained a left
knee injury on March 16, 2006 while in the performance of duty.
Appellant submitted a November 2006 medical report which was unsigned and did not
appear on a physician’s letterhead. Therefore, it is unclear whether the report was prepared by a
physician. The medical provider stated that appellant was examined for ongoing left knee pain
and indicated that he discussed with appellant the difference between arthritis and a meniscal
tear. He indicated that the circumstances of the left knee injury were more characteristic of mild
arthritis. The medical provider did not provide a definite diagnosis of appellant’s left knee
condition or medical rationale explaining how the left knee condition was causally related to the
March 16, 2006 employment incident. Although appellant indicated that he had submitted
another medical report in March 2006, there is no such report of record. The Office advised
appellant of the medical evidence necessary for establishing a work-related injury but such
evidence was not forthcoming. Appellant failed to provide medical evidence containing a
history of his left knee condition, a clear diagnosis and a rationalized explanation as to how the
diagnosed condition was causally related to the March 16, 2006 employment incident.
Therefore, he has failed to establish that he sustained an employment-related left knee injury on
March 16, 2006.
CONCLUSION
The Board finds that appellant failed to establish that he sustained a left knee injury on
March 16, 2006 while in the performance of duty.
4

John J. Carlone, 41 ECAB 354 (1989).

5

Shirley A. Temple, 48 ECAB 404 (1997).

6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, supra note 5.

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 2 and April 19, 2007 are affirmed.
Issued: December 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

